Special issues were submitted to the jury. Among them was one as to the ownership of certain promissory notes at a time specified. If appellee did not then own them, he was not entitled to recover against appellant. Appellant insists that the judgment against him was unauthorized because the jury on the first one of the issues submitted to them found that appellee at the time specified did own the notes, and on the sixth one of said issues found that he did not then own them. Appellee by an instrument filed here confesses that the findings were contradictory, as claimed by appellant, and that the judgment therefore was unauthorized, and that it should be reversed. The judgment accordingly will be reversed; and, this court being of the opinion, after consideration of the record, that the trial court did not err when he refused appellant's request to peremptorily instruct the jury to find in his favor, and that appellant is not entitled to have judgment here rendered in his favor, the cause will be remanded for a new trial. *Page 348